Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim is 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 1, lines 6-9 recites, “…positioning one or more of a bobbin and a housing each having an end such that the end of the housing and/or bobbin extend at least partially into the another elastomeric layer; and curing the another elastomeric layer such that the another elastomeric layer is secured to the membrane and to the housing and/or bobbin.” It is unclear whether the claim requires either a bobbin or housing or both secured to the elastomeric layer. for examination purposes, the claim is examined as either the bobbin or housing are secured to the elastomeric layer. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amalaha (US4817165) in view of Poynot (US 20140270325).

As to Claim 1, Amalaha teaches a method of forming a device (loudspeaker, Figure 1) having a compliant member (a dome shaped acoustic motor diaphragm having a core 5, Figure 1), comprising: creating a membrane having one or more elastomeric layers; providing another elastomeric layer on the membrane, another elastomeric layer being in an uncured state (upper and lower diaphragm layers 3 and 4 respectively, cool. 3 lines 10-26 and bellows (spider 22) where the upper open-end edge of the bellows 22 is attached to the lower diaphragm layer 4 while its lower open-end edge is attached to the annular suspension plate 21A of the subframe 21 which is part of the main frame 12. The bellows 22 are made in such a way that the segments are almost inelastic in bending but quite elastic in their plane. See at least col. 3 lines 35-40 ); positioning one or more of a bobbin(25) and a housing( frame 12 having subframe 21) each having an end such that the end of the housing and/or bobbin extend at least partially into the another elastomeric layer ( The bobbin 25 is passed through the lower diaphragm layers 4 to the underside of the upper diaphragm layer 3 of the outer diaphragm part 1 in the core 5 See at least Figures 1, #25 and 12 C-13A #25. and also the bobbin 25 passes through the bellows spider 22 and the end of housing (subframe 21 which is part of frame 12) and bobbin (25) extend at least partially into the bellows 22); Amalaha does not explicitly teach the upper and lower diaphragm layers 3 and 4 and the bellows 25 are made of elastomeric materials. However, diaphragms and dampers made of elastomers such as rubber, or vulcanized /cured rubber or silicone or vulcanized/cured silicone are well-known in the art. Poynot in related field (acoustic diaphragms) teaches on [0028] In a preferred embodiment, the diaphragm 301 of FIG. 2 may be constructed by overmolding a liquid silicone rubber (LSR) diaphragm. In accordance with this approach, the individual pre-molded O-rings 305, 307 are placed into an LSR injection mold. The silicone rubber is then injected over and around the O-rings 305, 307 (and any other components of the device) to form the main membrane. The silicone rubber is then cured, after which the resulting article is removed from the mold. The O-rings may comprise various materials, but are preferably elastomeric materials such as nitrile rubber, butyl rubber, PTFE, silicone rubber or the like. Also, see abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known elastomeric material that are cured or hardened to achieve desired acoustic property of the diaphragm. Amalaha in view of Poynot further teaches curing another elastomeric layer, Amalaha teaches bellows 22 are made in such a way that the segments are almost inelastic in bending but quite elastic in their plane. See at least col. 3 lines 35-40) such that the another elastomeric layer (22) is secured to the membrane (lower diaphragm 4, Figure 1) and to the housing (subframe 21) and/or bobbin (25, Figure 1).  
As to Claim 2, Amalaha in view of Poynot teaches the limitations of Claim 1, and wherein at least one of the elastomeric layers comprises silicone, the diaphragm 301 of FIG. 2 may be constructed by overmolding a liquid silicone rubber (LSR) diaphragm [0028] of Poynot.
As to Claim 3, Amalaha in view of Poynot teaches the limitations of Claim 1, but does not explicitly teach wherein a thickness of the one or more elastomeric layers is greater than a thickness of the another elastomeric layer. However, these claimed limitations are simple changes in size/proportion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the thickness of layers by Amalaha in view of Poynot in order to optimizing the audio performance and reliability. See MPEP 21444.04, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As to Claim 4, Amalaha in view of Poynot teaches the limitations of Claim 1, wherein the housing is a tube having an opening at the end (See at least Amalaha on Figure 1, housing or frame 12). 
As to Claim 5, Amalaha in view of Poynot teaches the limitations of Claim 1, wherein positioning one or more of a bobbin (bobbin 25) and a housing (12, Figure 1 of Amalaha) further comprises positioning the bobbin (25) inside the housing (12).
As to Claim 6, Amalaha in view of Poynot teaches the limitations of Claim 1, wherein the housing is a tube (See at least Amalaha on Figure 1).
1.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amalaha (US4817165) in view of Poynot (US 20140270325) in further view of Boock et al. (US 20070244379). 

As to Claim 16, Amalaha in view of Poynot teaches the limitations of Claim 1, wherein curing another elastomeric layer comprises applying heat to another elastomeric layer.  However, curing or vulcanizing silicone or rubber polymers using heat or ultraviolet light are well-known in the art. Boock in related field (curing of silicone or rubber) teaches on [0076], the silicone polymer for use in the silicone/hydrophilic polymer blend may be any suitable silicone polymer. In some embodiments, the silicone polymer is a liquid silicone rubber that may be vulcanized using a metal- (e.g., platinum), peroxide-, heat-, ultraviolet-, or other radiation-catalyzed process. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known process such as heat or ultraviolet light for vulcanizing or curing polymers to achieve desired hardness.
As to Claim 17, Amalaha in view of Poynot teaches the limitations of Claim 1, wherein curing another elastomeric layer comprises applying ultraviolet light to another elastomeric layer.  However, curing or vulcanizing silicone or rubber polymers using heat or ultraviolet light are well-known in the art. Boock in related field (curing of silicone or rubber ) teaches on [0076], the silicone polymer for use in the silicone/hydrophilic polymer blend may be any suitable silicone polymer. In some embodiments, the silicone polymer is a liquid silicone rubber that may be vulcanized using a metal- (e.g., platinum), peroxide-, heat-, ultraviolet-, or other radiation-catalyzed process. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known process such as heat or ultraviolet light for vulcanizing or curing polymers to achieve desired hardness.
Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651